214 Mich. App. 195 (1995)
543 N.W.2d 4
HEINZ
v.
AUTO CLUB INSURANCE ASSOCIATION
Docket No. 174298.
Michigan Court of Appeals.
Submitted October 4, 1995, at Escanaba.
Decided October 31, 1995, at 9:15 A.M.
Steward, Sheridan & Nancarrow (by Brian D. Sheridan), for the plaintiff.
Peacock, Ingleson & Corcoran (by Harry Ingleson, II and Joseph A. Ciucci) (Gross, Nemeth & Silverman, P.L.C., by James G. Gross, of Counsel), for the defendant.
Before: SAWYER, P.J., and MURPHY and W.G. SCHMA,[*] JJ.
SAWYER, P.J.
Defendant appeals from an order of the circuit court granting judgment in favor of plaintiff on plaintiff's claim for no-fault benefits. We affirm.
William Bannister was injured in an automobile accident, and defendant was the provider of his no-fault insurance benefits. As a result of the injuries suffered in the accident, Bannister was incapacitated, and plaintiff was appointed as his guardian and conservator. Approximately two years after the accident, Bannister died. Plaintiff then became the personal representative of his estate.
At issue in this appeal is whether defendant must pay under MCL 500.3107(1)(a); MSA 24.13107(1)(a) the fees and expenses associated with the guardianship during Bannister's period of incapacity. The trial court granted summary disposition in favor of plaintiff on this issue.
Section 3107 of the no-fault act provides in pertinent part as follows:

*197 (1) Except as provided in subsection (2), personal protection insurance benefits are payable for the following:
(a) Allowable expenses consisting of all reasonable charges incurred for reasonably necessary products, services and accommodations for an injured person's care, recovery, or rehabilitation.

Defendant argues that the plain meaning of this statute is to provide for the medical care, and only the medical care, of an individual injured in an automobile accident. We disagree. First, while defendant does cite the numerous cases indicating that § 3107 provides for the medical care of injured persons, defendant cites no cases that state that § 3107 is limited to only medical care. Rather, those cases stand only for the proposition that § 3107 includes payment of medical expenses. They do not address the question whether § 3107 has broader applicability.
Defendant further suggests that we look elsewhere in the no-fault act to see that it is replete with references to medical care and, therefore, that the purpose of the no-fault act must be to address the need for medical care and nothing more. This argument is without merit. Clearly a primary focus of the no-fault act is to ensure the payment for medical care. This is reasonable because that is likely the most common expense arising out of a motor vehicle accident, with the exception of, perhaps, collision damage itself. Defendant, however, need look no further than § 3107(1)(c) to see that the no-fault act encompasses payment of expenses beyond just medical expenses, inasmuch as § 3107(1)(c) provides for the payment of replacement services that an injured person would have performed for himself. Thus, the no-fault act is not limited strictly to the payment of medical expenses.
*198 In short, § 3107(1)(a) provides for the payment of expenses incurred for the reasonably necessary services for an injured person's care. It is clear to us that if a person is so seriously injured in an automobile accident that it is necessary to appoint a guardian and conservator for that person, the services performed by the guardian and conservator are reasonably necessary to provide for the person's care. Therefore, they are allowable expenses under § 3107.
Affirmed. Plaintiff may tax costs.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.